      CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 1 of 11




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 United States of America,                           Criminal No. 18-150(1) (DWF/HB)

                     Plaintiff,

 v.                                                                               ORDER

 Michael Hari,

                     Defendant.


       This matter is before the Court upon the government’s Motion for Admission of

Evidence Pursuant to Federal Rule of Evidence 404(b) and the doctrine of intrinsic

evidence (Doc. No. 181 (“Other Acts Motion”)).

       By way of a brief background, on June 20, 2018, a federal grand jury charged

Defendant in a five-count indictment stemming from Defendant’s role in the August 5,

2017 bombing of the Dar Al-Farooq Islamic Center in Bloomington, Minnesota. The

indictment charges the following: (1) Intentionally Defacing, Damaging, and Destroying

any Religious Real Property Because of the Religious Character of that Property (in

violation of 18 U.S.C. §§ 247(a)(1) and 18 U.S.C. § 2); (2) Intentionally Obstructing, and

Attempting to Obstruct, by Force and the Threat of Force, the Free Exercise of Religious

Beliefs (in violation of 18 U.S.C. §§ 247(a)(2) and 18 U.S.C. § 2); (3) Conspiracy to

Commit Federal Felonies by Means of Fire and Explosives (in violation of 18 U.S.C.

§§ 844(h) and 844(m)); (4) Carrying and Using a Destructive Device During and in

Relation to Crimes of Violence (in violation of 18 U.S.C. § 924(c)(1)(B)(2) and
     CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 2 of 11




18 U.S.C. § 2); and (5) Possession of an Unregistered Destructive Device (in violation of

26 U.S.C. §§ 5845(a) and 5861(d), and 18 U.S.C. § 2). A separate criminal action was

filed in the Central District of Illinois (18-CR-20014). This case was originally

scheduled for trial beginning in the Spring of 2020; however, due to the COVID-19

pandemic, it has been postponed.

       The government moves for certain evidence to be admitted pursuant to Federal

Rule of Evidence 404(b) and under the doctrine of intrinsic evidence. In short, the

government argues that this case is a conspiracy case involving a criminal organization

led by Defendant—the White Rabbit domestic terrorism organization. The government

submits that the organization committed multiple crimes in the cause of advancing

Defendant’s extremist ideology, which was the “motive and intent” for the crimes for

which Defendant now stands trial. The government submits that Defendant is the leader

of the White Rabbit organization, the organization’s crimes have a particular pattern and

were conducted according to a plan, and that Defendant selected the targets, assigned

roles to those below him in the organization, and explained the ideological reasons

behind the crimes. The government submits that evidence of these crimes is admissible

under 404(b) to show plan, and to show Defendant’s identity as the leader, including his

role and relationship with his co-conspirators. The government also contends that certain

other actions are admissible “as evidence of conduct other than the wrongful conduct at

issue offered for the purpose of providing the context in which the crime occurred.”

United States v. Guzman, 926 F.3d 991, 999-1000 (8th Cir. 2019). The government




                                             2
     CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 3 of 11




argues that these actions reveal “intrinsic evidence” necessary to “complete the story” or

“provide context of the crime charged.” Id. at 1000.

       Federal Rule of Evidence 404(b) provides:

       Evidence of other crimes, wrongs, or acts is not admissible to prove the
       character of a person in order to show action in conformity therewith. It
       may, however, be admissible for other purposes, such as proof of motive,
       opportunity, intent, preparation, plan, knowledge identity, or absence of
       mistake or accident.

Fed. R. Evid. 404(b). Such evidence is admissible if: (1) it is probative of a material

issue other than character; (2) is similar in kind and reasonably close in time to the crime

charged; (3) is supported by evidence sufficient to allow the jury to find by a

preponderance of the evidence that the other crime actually occurred; and (4) when

weighed under Rule 403, the risk of unfair prejudice does not substantially outweigh the

probative value of the Rule 404(b) evidence. United States v. Williams, 796 F.3d 951,

958 (8th Cir. 2015). Significantly, Rule 404(b) is “a rule of inclusion, such that evidence

offered for permissible purposes is presumed admissible absent a contrary

determination.” Id. (citation omitted).

       The Court addresses each respective act in the context of 404(b) or the doctrine of

“intrinsic evidence” below:

A.     404(b) Evidence

       1.     Attempted fire- bombing of Women’s Health Practice
              (November 7, 2017)

       The government claims that Hari and co-conspirators used a rented vehicle to

travel to a women’s health clinic approximately 90 days after the alleged bombing of the



                                             3
     CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 4 of 11




Dar Al-Farooq Islamic Center, and therein placed a thermite pipe bomb which failed to

detonate. The alleged motive was opposition to abortion. The government contends that

the attack is a “signature” crime demonstrating a unique set of facts showing that the

same person committed both crimes. Specifically, the government contends that the

attack is admissible because it illustrates the Defendant’s use of violence to advance

extremist views and demonstrates intent and motive, with respect to the extremist

ideology of the organization allegedly led by the Defendant. The government further

contends that the attack shows a pattern and practice to Defendant’s crimes, and that it

goes to show Defendant’s identity as leader of the White Rabbit domestic terrorism

organization.

       Defendant’s primary objection is that the actus reus involved in the Dar Al-Farooq

bombing was religious-animus as opposed to opposition to abortion. However, on the

record before the Court, the government has asserted that the co-defendants Michael

McWhorter and Joe Morris were recruited by the Defendant to participate with the

Defendant in acts of physical violence against specific targets that were, as McWhorter

has alleged, “on the left,” such as Antifa and Black Lives Matter. Moreover, it is

significant that the government alleges that on August 4, 2017, the Defendant drove from

central Illinois to Minnesota in a rented pick-up truck with Morris and McWhorter as

passengers, and that he directed them to leave their phones in Illinois so that they could

not be tracked as conspirators. The government has also stated that as they drove to

Minnesota, the Defendant discussed with Morris and McWhorter the possibility of

bombing a Planned Parenthood clinic in St. Paul and other activity in his role as leader of


                                             4
     CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 5 of 11




the White Rabbit organization, including the potential bombing of a Bank of America

facility because of the Bank of America’s relationship with George Soros. The

Government also alleges that on November 7, 2017, the Defendant again rented a vehicle,

and on his direction, the trio drove to Champaign-Urbana, Illinois. Once there,

Defendant dropped Morris off near the Women’s Health Practice, the aforementioned

medical clinic that offered among other services, abortions.

       Based upon the record before Court, the Court finds and concludes that the

evidence of the attempted fire-bombing of the Women’s Health Practice on November 7,

2017, including the discussions Defendant had with co-defendants on their trip from

Illinois to Minnesota and back, shall be presumptively admissible because it is probative

of the Defendant’s identity as leader of the organization and the conspiracy; moreover,

and perhaps more significantly, it shows the role Defendant played and his relationship to

co-defendants by revealing a pattern and practice, motive, and intent for this crime of the

group and organization, including assigning the roles to Morris and McWhorter. For

these reasons, the circumstances surrounding the attempted fire-bombing of the Women’s

Health Practice on November 7, 2017 clearly survive the Court’s 403 analysis because

the risk of unfair prejudice does not substantially outweigh the probative value of the

evidence. The Court, of course, will address the issue of giving a cautionary jury

instruction at the time of trial.




                                             5
     CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 6 of 11




       2.     Armed robberies of two Walmart stores (December 4, 2017 in
              Watseka, Illinois and December 17, 2017 in Mount Vernon, Illinois):

       The Court has grouped together the armed robbery of the Walmart store on

December 4, 2017 in Watseka, Illinois and the attempted armed robbery in Mount

Vernon, Illinois on December 17, 2017. However, even though the ruling, as the Court

will note below, is the same for each, the Court acknowledges that its 403 analysis is a

closer call for the December 4, 2017 robbery in Watseka, Illinois.

       The government alleges that on December 4, 2017—approximately four months

after the alleged bombing of Dar Al-Farooq Islamic Center—Defendant and co-

conspirators again used a rented vehicle to travel to Watseka, Illinois and committed

armed robbery of a Walmart store. Similarly, the government alleges that on

December 17, 2017, Defendant and co-conspirators attempted to rob a different Walmart

store in Mount Vernon, Illinois. The government contends that the crimes were

motivated by Defendant’s belief that Walmart was funding Antifa and that the robberies

would deprive Antifa of money. Moreover, the government contends that the crimes

show Defendant’s motive, intent, plan, and identity.

       The Court agrees with the government that on the issue of motive, intent, plan and

identity, as well as explaining the role of the Defendant and his relationship with his co-

defendants, those issues are probative and permissible uses pursuant to Rule 404(b)(2).

However, when the Court gives close scrutiny to the nature and elements of what

constitutes a robbery or attempted robbery, the Court finds that given the dissimilarity




                                             6
     CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 7 of 11




with the alleged bombing of the Dar Al-Farooq Islamic Center that the unfair prejudice

substantially outweighs the probative value pursuant to Rule 403.

       The Court, however, feels obligated to observe that because it is an issue that often

comes up in criminal trials, depending upon the theory of the defense that the Defendant

asserts or perhaps the direct or cross-examination of the co-defendants or other witnesses,

this evidence may become more probative pursuant to Rule 403, especially if the

government asserts that because of the defense raised by the Defendant or the

examination of a witness, that the defense has “opened the door” on these other crimes.

Of course, the Court will address that issue if and when it occurs during the trial and will

deal with it pursuant to Rule 104(b) of the Federal Rules of Evidence outside the

presence of the jury.

       3.     Armed home invasion in Ambia, Indiana (December 16, 2017):

       The government contends that on December 16, 2017—approximately four

months after the alleged bombing of Dar Al-Farooq Islamic Center— Defendant and co-

conspirators traveled to a private residence in Indiana where they entered the home and

robbed the occupants. The government claims that the crime was once again rooted in

Defendant’s political ideology because Defendant believed that the owners of the home

were drug-dealing illegal immigrants. Moreover, the government argues that the crime

shows Defendant’s identity, motive, and plan.

       For the reasons stated above with respect to the Walmart robberies, the Court

holds that this incident shall be presumptively inadmissible. The Court finds again that

because of the dissimilarity given the nature of the offense to the alleged bombing of the


                                             7
     CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 8 of 11




Dar Al-Farooq Islamic Center, that the probative value is substantially outweighed by the

unfair prejudice. In the event the government concludes during the trial that the “door

has been opened” or given the theory of the defense or cross-examination of the co-

defendants or other witnesses, that pursuant to Rule 403 this evidence should be

admissible, the Court will address that issue consistent with Rule 104.

       4.     Attempt to extort money from the Canadian National Railway
              (January 18, 2018)

       The government contends that on January 18, 2018—approximately five and one

half months after the alleged bombing of Dar Al-Farooq Islamic Center—Defendant and

co-conspirators attempted to extort money from the Canadian National Railway (“CNR”)

by placing a thermite device on the tracks, and threatening similar attacks unless the CNR

paid a demand in digital currency. The government alleges that the motive of the attack

was to raise money for the organization, and that it shows Defendant’s plan, motive, and

identity.

       For the reasons stated above with respect to the Walmart robberies and home

invasion, the Court concludes that the probative value of the evidence is substantially

outweighed by the unfair prejudice. Again, especially given the dissimilarity of the

Canadian National Railway incident to the alleged bombing of the Dar Al-Farooq Islamic

Center, this incident fails to survive the Court’s 403 analysis. However, also as noted

above, in the event the government concludes during the trial that either because of the

theory of defense or in the event the government feels the “door has been opened,” the

Court will address that issue pursuant to Rule 104.



                                             8
     CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 9 of 11




B.     Intrinsic Evidence

       1.     Attempted Frame-Up of Neighbor (February 18, 2018)

       The government asserts that Defendant directed a false tip to the Federal Bureau

of Investigation (“FBI”) claiming that his neighbor had bomb-making materials stored on

his property. In fact, the government asserts that the word-for-word text of the tip

coming to the FBI was found by the FBI on the Defendant’s laptop. The government

asserts that this evidence is admissible as intrinsic evidence because it is inextricably

intertwined with the crimes charged in Minnesota. The Court agrees and holds that this

evidence is admissible.

       The Court finds that this incident and the evidence related to the attempted frame-

up of Defendant’s neighbor on or about February 18, 2018 shall be presumptively

admissible pursuant to Rule 403. Moreover, the Court specifically finds that it is relevant

to the issue of consciousness of guilt of the Defendant which the Court deems intrinsic

evidence and not 404(b) evidence.

       2.     Movement and Possession of Firearms (February 27, 2018 and prior)

       The government alleges that Defendant and his co-conspirators possessed various

firearms during the course of their alleged crimes and that they relocated the firearms in

an attempt to hide them from law enforcement. The Court concludes that this act as

asserted by the government is probative on the issue of consciousness of guilt.

Consequently, the Court concludes that its probative value is not substantially

outweighed by any unfair prejudice and therefore this evidence survives the Court’s 403

analysis and shall be presumptively admissible.


                                              9
    CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 10 of 11




       3.     Flight to Countryside (February 27 to March 10, 2018)

       The government asserts that Defendant and co-conspirators fled to the Illinois

countryside to avoid law enforcement when law enforcement was investigating the

crimes Defendant and co-conspirators allegedly committed. The Court finds and

concludes that this evidence shall be presumptively admissible because its probative

value is not substantially outweighed by unfair prejudice and therefore it survives the

Court’s 403 analysis. Again, as noted above, the Court views this as intrinsic evidence to

the extent that it is probative of Defendant’s consciousness of guilt.

       4.     Attempted Escape from Custody (February 13, 2019)

       The government asserts that Defendant attempted to escape from official custody

while being transported in connection with the crimes he allegedly committed. The

government contends that this act is admissible as evidence of consciousness of guilt.

The Court finds and concludes that this attempted escape evidence survives the Court’s

403 analysis consistent with its ruling on the flight to the countryside above. However,

since the specifics of the escape and mode of presentation during the trial are not entirely

clear to the Court, the Court will ask for a short offer of proof pursuant to Rule 104.

With additional input from counsel, this offer of proof may occur as soon as the pretrial

conference in this matter.

                                          ORDER

       1.     The government’s Motion for Admission of Evidence Pursuant to Federal

Rule of Evidence 404(b) and the doctrine of intrinsic evidence (Doc. No. [181]) is

GRANTED IN PART and DENIED IN PART as follows:


                                             10
    CASE 0:18-cr-00150-DWF-HB Document 209 Filed 07/07/20 Page 11 of 11




             a.       Evidence related to the attempted fire-bombing of Women’s Health

      Practice on November 7, 2017 shall be presumptively ADMISSIBLE.

             b.       Evidence related to the armed robberies of two Walmart stores on

      December 4, 2017 in Waseka, Illinois and December 17, 2017 in Mount Vernon,

      Illinois shall be presumptively INADMISSIBLE.

             c.       Evidence related to the armed home invasion in Ambia, Indiana on

      December 16, 2017 shall be presumptively INADMISSIBLE.

             d.       Evidence related to the attempt to extort money from the Canadian

      National Railway on January 18, 2018 shall be presumptively INADMISSIBLE.

             e.       Evidence related to the attempted frame-up of neighbor on

      February18, 2018 shall be presumptively ADMISSIBLE.

             f.       Evidence related to the movement and possession of firearms on

      February 27, 2018 and prior shall be presumptively ADMISSIBLE.

             g.       Evidence related to the flight to the countryside February 27 to

      March 10, 2018 shall be presumptively ADMISSIBLE.

             h.       While the Court will require a Rule 104 offer of proof at the time of

      the pretrial on the attempted escape from custody on February 13, 2019, this

      evidence absent further order of the Court shall be presumptively ADMISSIBLE.


Dated: July 7, 2020                               s/Donovan W. Frank
                                                  DONOVAN W. FRANK
                                                  United States District Judge




                                             11
